PER CURIAM.
Anthony Dennis Fitzpatrick appeals his sentence after violation of probation. He claims two errors: first, that the trial court failed to designate the actual credit that he should receive because of his previous incarceration on his original sentence, and second, that the trial court erred in requiring him to contribute a monthly amount to First Step of Volusia County as a condition of probation.
On the first issue, we affirm. The trial court actually awarded the credit in its judgment and properly delegated to the Department of Corrections the task of computing the actual credit from their records. Green v. State, 636 So.2d 830 (Fla. 5th DCA 1994).
On the second issue, we reverse and direct that the assessment to First Step of Volusia County be deleted as a condition of probation. See Tibero v. State, 646 So.2d 213 (Fla. 5th DCA 1994).
AFFIRMED in part; REVERSED in part.
HARRIS, C.J., and GOSHORN and PETERSON, JJ, concur.